Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 16, 2015

The Court of Appeals hereby passes the following order:

A16A0581. SEDLECEK v. THE STATE.

      The Motion to Withdraw as counsel of record filed on December 4, 2015, by
attorney Gregory A. Hicks is hereby DENIED.


      Although attachments to the pleading indicate that the appellant requested pro
se that the trial court remove Hicks as attorney of record, no other attorney has filed
a notice of appearance, and the record does not show that the trial court has
determined that the appellant has knowingly and voluntarily waived his right to
counsel and wishes to proceed pro se on appeal. Accordingly, this case is hereby
REMANDED to the jurisdiction of the trial court for determination of whether the
appellant desires and is entitled to appointed appellate counsel, has retained counsel,
or has knowingly waived his right to counsel. Calmes v. State, 312 Ga. App. 769, 773
(3) (719 SE2d 516) (2011) (“A defendant may waive his right to counsel during post-
conviction proceedings, but the record should reflect a finding on the part of the trial
court that the defendant has validly chosen to proceed pro se. The record should also
show that this choice was made after the defendant was made aware of his right to
counsel and the dangers of proceeding without counsel.”) (citations and punctuation
omitted.); Weber v. State, 203 Ga. App. 356, 357 (416 SE2d 868) (1992) (When an
indigent criminal defendant elects to waive the right to counsel and represent himself
during post-conviction proceedings, the record should reflect the defendant’s
appreciation of the charges for which he has been convicted and possible avenues of
post-judgment relief. The defendant should be made aware “that post-judgment
practice involves strict compliance with rules of practice and procedure; that failure
to comply with these rules may result in waiver of important issues and that pro se
parties are generally bound by the same rules of practice and procedure as a lawyer.”)
(citation and punctuation omitted).


      Upon completion of the record, either by the filing of an order appointing
appellate counsel, the entry of appearance of retained counsel, or a determination on
the record by the trial court that the appellant knowingly wishes to proceed pro se, the
clerk of the trial court may transmit the record to this Court for redocketing pursuant
to the Notice of Appeal filed October 30, 2015.

                                        Court of Appeals of the State of Georgia
                                                                             12/16/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.